Citation Nr: 1231034	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-46 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Rhode Island Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, and P.P., an MDVS Observer


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008, February 2011, and February 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that a separate February 2012 rating decision granted service connection for diabetes mellitus, and assigned an effective in October 2009.

The Board acknowledges that, with respect to the Veteran's psychiatric claim, the Veteran specifically claimed PTSD and anxiety.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims of entitlement to service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In this case, the record also reflects a diagnosis of depression, PTSD, and anxiety disorder not otherwise specified.  Accordingly, the claim was been re-characterized as set forth on the title page of this decision.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that proceeding is of record.  

FINDINGS OF FACT

1.  The Veteran's claimed stressors have not been verified, but his reported fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of the Veteran's service.  

1.  The Veteran does not have a diagnosis of PTSD confirmed by a VA psychologist or psychiatrist, related to a claimed in-service stressor.

2.  The Veteran's anxiety disorder clearly and unmistakably pre-existed service, and is shown to have been aggravated by his active military service.  

3.  The Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus.  

4.  The Veteran has, at worst, level I hearing in the right ear.  The Veteran also has at worst, Level I hearing in the left ear.

5.  It has not been shown that the Veteran has lost time from work, been hospitalized, or otherwise lost income secondary to the hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for service connection for an anxiety disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2011).

3.  Erectile dysfunction is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).  

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, VII, Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in November 2007 (PTSD and acquired psychiatric disorder), October 2010 (hearing loss), and May 2011 (erectile dysfunction).  All required notice letters were provided prior to the initial adjudication of each respective claim.  

In addition, the record reflects that service treatment records, service personnel records, and post service private and VA treatment records have been obtained.  The Veteran was also afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  With regard to the claim for an increased rating for bilateral hearing loss, there is no indication that the disability has increased in severity since the most recent examination of the disability.  Additionally, the Veteran testified at a hearing before the undersigned Veteran's law judge

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.


II.  The claims for service connection

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis or neurological disorder to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A. The claim for service connection for PTSD 

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in- service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)). 

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Analysis

The Veteran contends that he has PTSD related to his active service, specifically related to events occurring during his service in Thailand and Vietnam.  

During his hearing before the undersigned, as well as in written statements, the Veteran consistently alleged the following stressors:  witnessing the aftermath of a rocket and mortar attack that took place shortly before his arrival in Vietnam; witnessing the carnage of a bomber that crashed in the airfield; and witnessing the bodies of dead soldiers being transported back to the United States from Vietnam.  .  Furthermore, the also stated that while stationed in Vietnam, he constantly felt he was under the threat of attack.  

The Veteran's DD Form 214 and service personnel records indicate that he was awarded the Air Force Outstanding Unit Award (AFOUA), the National Defense Service Medal (NDSM), the Republic of Vietnam Service Medal (RVSM), the Vietnam Service Medal (VSM) with 1bronze service star, the Vietnam Campaign Medal (VCM), the Air Force Good Conduct Medal (AFGCM), the Air Force Medal (AFM), and the Small Arms Expert Marksmanship Ribbon (SAEMR); there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge. These records also show that he served as an Areo Ground Equipment Repairman and as a Gas Engine Repairman with the 405th Fighter Wing and the 405th Field Maintenance Squadron.  

The Board notes that the Veteran has received treatment for a diagnosis of PTSD related to his reported stressors.  However, to the extent the Veteran's claimed stressors are not related to the Veteran's fear of hostile military or terrorist activity the Veteran's claimed stressors must be verified.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

An email from the JSSRC indicated that aircraft, equipment, and both aircrew and maintenance crew were present at both DaNang and Udorn.  Therefore the possibility of the shuttle style mission arranged by the 405th Fighter Wing to supply, position, and remove personnel at these locations was a real possibility.  Thus the JSRRC corroborated the Veteran's allegation that he was in Udorn and DaNang.  However, the JSRRC could not confirm that a rocket or mortar attack occurred in May or June of 1967, as the Veteran asserted.  Specifically, records showed DaNang was attacked in February and March 1967, and was not attacked again until July 1967.  As such, these reported stressors were unverified.

Thus, while the Veteran reported stressors in his above-mentioned psychological records, statements, and hearings, the diagnoses of PTSD were based on information which has not been corroborated.  Moreover, the lay statements submitted on the Veteran's behalf do not speak to specific events or offer any detail as to the claimed stressors.  

However, despite the fact that the JSRRC was unable to verify the Veteran's stressors, the Board finds that the Veteran's claimed stressors to be consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).   In fact, the March 2012 VA examiner specifically stated the same.  However, in cases such as these, a VA psychiatrist must provide a diagnosis of PTSD.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court of Appeals for Veteran Claims (Court) noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  

Thus, the instant case turns on whether the Veteran has a diagnosis of PTSD made by a VA psychiatrist or psychologist which is related to an in-service stressor.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for PTSD.  

Service treatment records are negative for treatment of any psychiatric disorders or symptoms during active service, and the Veteran's July 1968 separation examination noted a normal psychiatric state.

VA treatment records reflect that the Veteran sought treatment for PTSD symptoms beginning in 2006.  However, after undergoing an initial mental health evaluation, the VA social worker conducting the examination opined that the Veteran did not meet the criteria for a diagnosis of PTSD due to the lack of avoidance symptoms, but rather clearly presented evidence of prolonged childhood trauma.  Subsequent VA treatment records noted a medical history of PTSD.  

A letter from a private physician at South Shore Internal Medicine Associates, Inc., noted that the Veteran suffered from anxiety due to PTSD that was related to his service in Vietnam.

The Veteran was afforded a VA examination by a VA psychologist in March 2012.  
The Veteran endorsed symptoms of suspiciousness, chronic sleep impairment, excessive worry, difficulty controlling his worry, irritability, recurrent recollections, and feelings of detachment, hypervigilance, and exaggerated startle response.  The examiner noted the Veteran's reported stressor of watching a plane crash while on the flight line met the criteria for PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  However, his reported stressor involving witnessing the aftermath of a rocket and mortar attack in DaNang did not meet the criteria for PTSD but was related to the Veteran's fear of hostile military or terrorist activity.  

The examiner stated that after reviewing all of the available evidence, it was not likely that the Veteran had PTSD.  Specifically, the medical record revealed two previous mental health evaluations, neither of which resulted in a diagnosis of PTSD, and the primary care physician's reference to PTSD did not indicate how the diagnosis was made.  The examiner specifically found that the Veteran did not meet the criterion for a diagnosis of PTSD, but did have an Axis I diagnoses of anxiety disorder, not otherwise specified with features of posttraumatic stress and generalized anxiety.  

The examiner found it reasonable to conclude that the Veteran's childhood history of physical abuse lead him to have an overanxious personality from an early age.  The underlying anxiety was made worse by severe acne as an adolescent and made even more severe by his traumatic experiences in the military.  Ultimately the examiner stated that while the events the Veteran experienced in the military appear to have caused some mild re-experiencing symptoms and hypervigilance, the Veteran did not show evidence of avoidance or numbing symptoms sufficient to meet the DSM-IV diagnostic criteria for PTSD.  Therefore the examiner opined that the events of the Veteran's military service exacerbated a pre-existing anxiety disorder.  .  

The Veteran subsequently submitted a record from D.S., LCSW, at the Boston Vet Center.  The social worker indicated that the Veteran sought treatment for PTSD since April 2011 and reported stressors including; witnessing the aftermath of a rocket and mortar attack in Vietnam, always feeling like he was under the threat of attack; and witnessing a bomber crash on the airfield.  He also reported witnessing bodies being transported back to the United States for burial.  The Veteran reported symptoms of intrusive images, nightmares, avoidance of malls and public places, social isolation, being overly emotional, irritability, panic attacks, startle response, sleep disturbances, and fear of invasion.  The social worker summarized that the Veteran developed prominent PTSD while serving in the military and provided a diagnosis of chronic PTSD.  

The Board notes that the Veteran has received VA treatment for a diagnosis of PTSD related to his reported stressor.  Further, the Board notes that the VA examiner confirmed that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and found that the claimed stressor was consistent with the places, types, and circumstances of the Veteran's service.  However, the VA examiner did not provide a diagnosis of PTSD, but rather provided a diagnosis of anxiety disorder, not otherwise specified, with features of posttraumatic stress and generalized anxiety.  

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board has afforded more weight to the March 2012 VA examiner's opinions than to the March 2012 Vet Center social worker's letter noting the diagnosis of PTSD.  The Board notes that the Vet Center social worker is not a VA psychologist or psychiatrist, nor is it clear that the social worker reviewed the claims file in conjunction with arriving at the PTSD diagnosis.  Thus, the social worker appears to have based his diagnosis predominately on the Veteran's reported symptoms and not on the objective criteria necessary to provide a diagnosis of PTSD consistent with the DSM-IV.  Moreover, no rationale was provided for the diagnosis of PTSD.  Additionally, the private physician did not provide any indication of how he arrived at his diagnosis of PTSD.    

In contrast, the VA examiner, a psychologist, reviewed the claims file, including service and personnel records, and based his opinion on that review as well as on objective testing.  The VA examiner also specifically addressed the Veteran's VA treatment records noting the lack of a confirmed diagnosis of PTSD, and thoroughly explained why he did not provide a diagnosis of PTSD.  Specifically, the examiner explained that pervious VA mental health evaluations did not yield a diagnosis of PTSD, but instead provided a diagnosis of anxiety disorder not otherwise specified.  

Critically, under VA amended 38 C.F.R. § 3.304(f) when as in this case, the Veteran's claimed stressors have not been verified but are essentially conceded based upon his reported fear of hostile military or terrorist activity being consistent with the places, types, and circumstances of the Veteran's service, the diagnosis of PTSD must be made by a VA psychiatrist or psychologist.  As explained above, clearly it has not been.

Therefore, the Board finds that the preponderance of the competent evidence is against finding that the Veteran has a diagnosis of PTSD, and consequently, the preponderance of the evidence is also against the claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the claim must be denied.


B.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober,  14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has an acquired psychiatric condition to include an anxiety disorder, that is related to his active service.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, both the Veteran's enlistment and separation examinations noted findings of a normal psychiatric state.  The Veteran asserted that his current anxiety disorder not otherwise specified was caused by his service in South Asia, including the Philippines, Vietnam, and Thailand. 

As noted above, the March 2012 VA examiner, following a review of the record and thorough psychological examination, concluded that the Veteran's childhood history of physical abuse led him to have an overanxious personality from an early age.  The underlying anxiety was made worse by severe adolescent acne, and yet more severe by traumatic experiences during his military service.  As such, the examiner opined that the Veteran's reported military stressors exacerbated a pre-existing anxiety disorder. 

Given this, the Board finds that there is evidence demonstrating that the Veteran had suffered a generalized anxiety disorder before acceptance and enrollment for service.  However, there is no clear showing of the nature of any anxiety disorder at the time the Veteran entered service.   

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Following service, the Veteran sought treatment for anxiety disorder and depression.  As discussed above, VA treatment records reflect such treatment.  The March 2012 VA examiner provided a diagnosis of anxiety disorder not otherwise specified, with features of posttraumatic stress and generalized anxiety that was exacerbated by the events the Veteran experienced during his military service.

Accordingly, on this record, the Board finds that clear and unmistakable evidence (obvious or manifest) has not been presented to rebut the presumption of soundness by showing that the pre-existing anxiety disorder was not aggravated by active service.  

This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A.§ 1153; 38 C.F.R. § 3.306(b).

Accordingly, as the presumption of soundness is not rebutted, the Board finds that the current disability manifested by anxiety disorder not otherwise specified is at least as likely as not are due to disease or injury that was incurred in active service.  Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for an an anxiety disorder, not otherwise specified, is warranted.  


C.  Entitlement to service connection for erectile dysfunction

The Veteran asserts that he has erectile dysfunction related to his service-connected diabetes mellitus.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober,  14 Vet. App. 122, 128-30 (2000).

The Board notes that the RO granted service connection for diabetes mellitus in February 2012, effective from October 2009.  The Veteran does not contend, nor does the record show that the Veteran complained of erectile dysfunction during active service.

Post service records indicate that the Veteran is currently experiencing erectile dysfunction.  Specifically, a May 2012 letter from his private physician  G.P.K., MD, indicates that the Veteran has been a patient for many years and that he has had sexual dysfunction characterized by difficulty achieving and maintaining an erection.  Dr. K., further stated that the Veteran had developed this sexual dysfunction as a result of his diabetes mellitus.  

Moreover, the Board notes that the Veteran is competent to report his experience and symptoms.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible or observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

As previously noted, in statements submitted in support of his claims, the Veteran reported erectile dysfunction.  Moreover, the May 2012 letter from his private physician indicates that the Veteran is currently prescribed medication for sexual dysfunction characterized by difficulty achieving and marinating erection.  This corroborates the Veteran's assertions, and thus the Board finds the Veteran to be credible.  Finally, the private physician opined that the erectile dysfunction was a direct result of the service-connected diabetes mellitus.  Therefore, the record demonstrates a current diagnosis of erectile dysfunction and, and competent and credible evidence that the disorder is caused by the Veteran's service-connected diabetes mellitus.  Accordingly, service connection is in order for this disability.

V.  The claim for a compensable rating for bilateral hearing loss

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

By a rating decision dated in April 2008, the RO granted service connection for left ear hearing loss, and assigned a noncompensable rating effective in July 2007.  In September 2010, the Veteran submitted a claim for an increased rating for left ear hearing loss as well as a claim for service connection for right ear hearing loss.  A February 2011 rating decision granted service connection for right ear hearing loss, effective in September 2010, as well as confirmed and continued a noncompensable evaluation for bilateral hearing loss (previously rated as left ear hearing loss).  

The Veteran appealed asserting that his bilateral hearing loss warranted a compensable rating.  The Veteran has continued to assert in both written statements and testimony before the undersigned that he believes that his hearing loss warrants a compensable rating.

At the outset, the Board notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

An August 2006 VA audiology evaluation indicates that the Veteran reported high frequency hearing loss.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 10, 10, 20, and 30 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 18 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 15, 15, 35, and 40 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 26 decibels.  Word recognition was 100 percent bilaterally.  The audiologist provided an assessment of hearing within the normal limits through 2000 Hertz, and a mild high frequency sensorineural hearing loss about that frequency, bilaterally.  The Veteran was not considered a candidate for hearing aids, but was counseled on listening strategies in noisy environments.  

Under Table VI, the Veteran's puretone threshold average of 18 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 26 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the left ear.   

Under Table VII, Level I hearing impairment in the right ear and Level I hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's August 2006 audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

VA audiological record dated in November 2007.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 5, 10, 10, and 15 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 10 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 10, 10, 30, and 40 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 23 decibels.  Word recognition was 100 percent bilaterally.  The audiologist provided an assessment of hearing within the normal limits for the right ear on all frequencies, and hearing within the normal limits with a mild sensorineural notch at 3000 to 4000 Hertz.  The audiologist noted that hearing was stable in the left ear, and was told he was currently not a candidate for hearing aids.  The audiologist also stated that hearing was adequate for communication purposes.  

Under Table VI, the Veteran's puretone threshold average of 10 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 23 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the left ear.   

Under Table VII, Level I hearing impairment in the right ear and Level I hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's November 2007 audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

The Veteran was afforded a VA audiological examination in March 2008.  At the time he complained of having trouble hearing if his ears became blocked up, and if people turn away from him while talking.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 5, 10, 10, and 10 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 9 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 5, 10, 35, and 40 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 22.5 decibels.  Word recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner provided a diagnosis of clinically normal hearing in the right ear and mild, high tone hearing loss in the left ear.  

Under Table VI, the Veteran's puretone threshold average of 9 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 23 decibels and speech recognition of 96 percent equate to Level I hearing impairment in the left ear.   

Under Table VII, Level I hearing impairment in the right ear and Level I hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's March 2008 audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

The Veteran was afforded another VA audiological examination in December 2010.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 15, 15, 40, and 25 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 24 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 10, 10, 40, and 45 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 26 decibels.  Word recognition was 100 percent in the right ear and 98 percent in the left ear.  The examiner provided a diagnosis of normal to mild high frequency hearing loss in the right ear and normal to moderate high frequency hearing loss in the left ear.

The examiner stated that the Veteran's hearing loss had significant effects on employment in that his hearing loss posed challenges in understanding normal conversational level speech.  Speech recognition abilities were excellent bilaterally without visual and contextual clues, but the Veteran would be expected to have difficulty understanding speech, even with amplification, in adverse listening environments.

Under Table VI, the Veteran's puretone threshold average of 24 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 26 decibels and speech recognition of 98 percent equate to Level I hearing impairment in the left ear.   

Under Table VII, Level I hearing impairment in the right ear and Level I hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's December 2010 audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

Another VA audiology record dated in February 2011 indicated that the Veteran reported difficulty hearing in multiple situations, including using the telephone, television, and understanding conversational speech in the presence of background noise.  The Veteran was fitted for hearing aids at this time.

While the Board acknowledges the Veteran's complaints of hearing loss, the Veteran has not met the criteria for a compensable rating at any point during the pendency of the appeal.  As preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular evaluations is required.  

The Board also notes that a claim for a total rating for compensation based upon individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected disabilities.  Moreover, there is no evidence indicating that he is unemployable due to his bilateral hearing loss disability.  While VA examiners have indicated that the bilateral hearing loss has some effect on the Veteran's employment, in that he may have difficulty understanding conversations in adverse environments, it appears that the Veteran continues to maintain substantially gainful employment.  Therefore, the Veteran's increased rating claims do not include a claim for a TDIU.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder (diagnosed as anxiety disorder not otherwise specified) is granted.

Service connection for erectile dysfunction as secondary to a service-connected disability is granted.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


